Yesawich Jr., J. Appeal from an order of the Supreme Court (Monserrate, J.), entered February 14, 1995 in Broome County, which denied defendant’s motion to amend a prior judgment requiring defendant to pay interest on child support arrears.
The appeal must be dismissed. Defendant’s motion to "modify” the judgment so as to eliminate therefrom the sum of $9,658.44 in interest was, in essence, an application to resettle the judgment in its substantive or decretal provisions, the denial of which is not appealable (see, Brennan v Breezy Point Coop., 124 AD2d 772, appeal dismissed, lv dismissed 70 NY2d 641, 782; Cohn v Cohn, 100 AD2d 528).
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, without costs.